DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 3, 2020 and March 22, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0263389 to Harada.
With respect to independent claims 1 and 10, Harada discloses an operating device that outputs a signal corresponding to an operation by an operator (see paragraph [0048]:  The operating device 25a receives an operation by an operator for driving the work machine 13 and the traveling device 12, and outputs an operation signal corresponding to the operation.); and 
a controller configured to receive the signal from the operating device (see paragraph [0050]:  The controller 26 obtains operation signals from the operating device 25a and the input device 25b.), 
determine that the signal from the operating device represents either a normal operation to manually control the blade or a trigger operation to automatically control the blade (see paragraphs [0064] and [0096]:  the travel of the work vehicle 1 may be performed with manual operations by the operator.  The controller 26 determines that a manual operation has been performed when an operation signal which indicates an operation for causing the work implement 13 to perform a tilting motion is received from the operating device 25a.), 
move the blade so that the angle of the blade changes in accordance with the operation of the operating device when the signal from the operating device is determined as representing the normal operation (see paragraph [0100]:  when the tilt angle θtilt is changed due to a manual operation, the controller 26 corrects the target tilt angle so as to match the changed tilt angle θtilt in step S305, and determines the target design topography 70 so as to be parallel to the blade 18 in the vehicle width direction in step S306.), and 
move the blade until the angle of the blade reaches a predetermined target angle when the signal from the operating device is determined as representing the trigger operation while the bulldozer is traveling (see paragraphs [0050], [0051] and [0100]:  The controller 26 controls the travel device 12 or the power transmission device 24 thereby causing the work vehicle 1 to travel. The controller 26 controls the control valve 27 thereby causing the blade 18 to move up and down. The controller 26 controls the control valve 27 thereby causing the blade 18 to tilt.  The controller 26 generates a command signal for the control valve 27 so that the blade 18 moves. As a result, the lift cylinder 19 and the tilt cylinder 21 are controlled. When the final design topography 60 in the vehicle width direction is horizontal, the controller 26 determines the target tilt angle so that the blade 18 is horizontal in step S301, and determines the target design topography 70 so as to be horizontal in the vehicle width direction in step S302.).  
With respect to dependent claims 2 and 11, Harada discloses wherein the operating device is operable in a plurality of directions, and the controller is further configured to change the predetermined target angle in accordance with an operating direction of the operating device (see paragraph [0100]:  when the final design topography 60 in the vehicle width direction is horizontal, the controller 26 determines the target tilt angle so that the blade 18 is horizontal in step S301, and determines the target design topography 70 so as to be horizontal in the vehicle width direction in step S302.   When the tilt angle θtilt is changed due to a manual operation, the controller 26 corrects the target tilt angle so as to match the changed tilt angle θtilt in step S305, and determines the target design topography 70 so as to be parallel to the blade 18 in the vehicle width direction in step S306.). 
With respect to dependent claims 3 and 12, Harada discloses wherein the predetermined target angle is any of an angle that suits excavation, an angle that suits dumping, and an angle that suits earth moving (see paragraphs [0065], [0104] and [0105]: Automatic control of the work vehicle 1 during excavation and executed by the controller 26.   When the final design topography 60 is still in a deep position, excavating by the work implement 13 is performed in accordance with the target design topography 70 that is positioned above the final design topography 60. The controller 26 corrects the target tilt angle in response to the changed tilt angle θtilt and determines the target design topography 70 in accordance with the corrected target tilt angle.).  
With respect to dependent claims 4 and 13, Harada discloses wherein the angle that suits dumping is a maximum pitch angle in a forward direction of the bulldozer (see paragraph [0057]:  The vehicle body inclination angle data includes the angle (pitch angle) relative to horizontal in the vehicle front-back direction and the angle (roll angle) relative to horizontal in the vehicle lateral direction. The controller 26 obtains the vehicle body inclination angle data from the IMU 33.).  
With respect to dependent claims 5 and 14, Harada discloses wherein the angle that suits earth moving is a maximum pitch angle in a rearward direction of the bulldozer (see paragraphs [0057] and [0107]:  The vehicle body inclination angle data includes the angle (pitch angle) relative to horizontal in the vehicle front-back direction and the angle (roll angle) relative to horizontal in the vehicle lateral direction. The controller 26 obtains the vehicle body inclination angle data from the IMU 33.  The work vehicle 1 is not limited to a bulldozer, and may be another type of work vehicle such as a wheel loader, a motor grader, a hydraulic excavator, or the like.).  
With respect to dependent claims 6 and 15, Harada discloses wherein the controller is further configured to determine whether the bulldozer is traveling forward or traveling in reverse (see paragraph [0055] and [0057]:  the control system 3 includes a positional sensor 31. The positional sensor 31 measures the position of the work vehicle 1. The positional sensor 31 includes a global navigation satellite system (GNSS) receiver 32 and an IMU 33. The GNSS receiver 32 is, for example, a receiving apparatus for a global positioning system (GPS).  The IMU 33 is an inertial measurement device. The IMU 33 obtains vehicle body inclination angle data. The vehicle body inclination angle data includes the angle (pitch angle) relative to horizontal in the vehicle front-back direction and the angle (roll angle) relative to horizontal in the vehicle lateral direction. The controller 26 obtains the vehicle body inclination angle data from the IMU 33.), and 
move the blade until the angle of the blade reaches a first target angle when the signal from the operating device is determined as representing the trigger operation while the bulldozer is traveling forward (see paragraph [0120] and [0121]:  The controller 26 may switch between a first tilt angle control for maintaining the tilt angle θtilt of the blade 18 at the target tilt angle in the global coordinate system, and a second tilt angle control for maintaining the tilt angle θtilt of the blade 18 at the target tilt angle in the local coordinate system of the work vehicle 1. For example, the controller 26 may switch between the first tilt angle control and the second tilt angle control in response to an operation of the input device 25b.  The traveling direction is reversed, and the work vehicle 1 travels from the back side toward the front (return path) with respect to the drawing surface in FIG. 27B.), and 
move the blade until the angle of the blade reaches a second target angle different from the first target angle when the signal from the operating device is determined as representing the trigger operation while the bulldozer is traveling in reverse (see paragraph [0121]: When the traveling direction of the work vehicle 1 is reversed, the controller 26 controls the work implement 13 so that the target tilt angle is reversed to the left and right while maintaining an absolute value of the target tilt angle with respect to the vehicle body 11.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of U.S. Patent No. 8437926 (Publication No. 2013/0000930 for referencing) to Shintani et al. (hereinafter “Shintani”).
With respect to dependent claims 7 and 16, Harada does not explicitly disclose wherein the first target angle is an angle that suits dumping or is an angle that suits earth moving, and the second target angle is an angle that suits excavation.  
Shintani discloses a first angle α adapted for digging and earth moving is smaller than a second angle β adapted for earth removal.  The auto-pitch button 8 a receives, from the operator, an auto-pitch control initiation for the blade 4. Specifically, the operator presses the auto-pitch button 8 a and a request for the pitch angle to be changed to an angle adapted for the work mode (the first angle α or the second angle β) is thereby received. In a case where the auto-pitch button 8 a is pressed down by the operator, an auto-pitch request signal Sa to that effect is transmitted to the control device 100. (See paragraphs [0042] and [0052]).
It would have been obvious to one skilled in the art at the time of the invention to combine the work implement and controller of Harada to include a set target angles of Shintani in order to provide a selectable and suitable working mode that is distinguished by an operator.
  
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of U.S. Patent Publication No. 2014/0343800 to Nelson et al. (hereinafter “Nelson”).
With respect to dependent claims 8 and 17, Harada does not explicitly disclose wherein the trigger operation is an operation of pressing and holding the operating device a predetermined time period or longer.  
Nelson discloses if a user or vehicle operator presses the switch 32 for the shorter duration, the mode controller 29 enters the data processing system 46 into the guidance mode and the vehicle may initiate guidance of the implement to a preset or target elevation, a target lateral tilt, or other compound angle, until or unless an operator activates an level or control for manually controlling the implement (e.g., blade, bucket or element).  (See paragraph [0042]).                                                                                                                                                                                                                                                                                           
It would have been obvious to one skilled in the art at the time of the invention to combine the work implement and controller of Harada to include a trigger operation that is an operation of pressing and holding the operating device a predetermined time period or longer of Nelson in order to have a working vehicle with an effective operator control command with activating a specific mode of operation.
With respect to dependent claims 9 and 18, Harada does not explicitly disclose wherein the trigger operation is an operation of a predetermined number of continuous clicks of the operating device.  

Nelson discloses that under a seventh technique, under the predetermined sequence, a user or operator enters lateral tilt of the implement (e.g., such that a top left or top right side of the implement is tilted or sloped from a horizontal axis) or a width between adjacent planned paths of the vehicle point of a linear path plan for the vehicle (e.g., by pressing the switch 32 for the longer duration activation) after the light source 36 successively blinks thrice and while the vehicle is at a width spaced apart between adjacent planned paths. For the width, the width is associated with corresponding geographic coordinates (e.g., in two or three dimensions) at the time (e.g., third time) the switch 32 is pressed and released for a longer duration activation. Under an eighth technique, under the predetermined sequence, a user or operator enters first point of a linear segment planned path for the vehicle (e.g., by pressing the switch 32 for the longer duration activation) after one of three indicator lights is lit (e.g., continuously or intermittently) and while the vehicle is at the first point. (See paragraphs [0061] and [0062]).
It would have been obvious to one skilled in the art at the time of the invention to combine the work implement and controller of Harada to include a trigger operation that is an operation of a predetermined number of continuous clicks of the operating device of Nelson in order to have a working vehicle with an effective operator control command with activating a specific mode of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661